Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16494955 application filed 09/17/2019.
The preliminary amendment filed 10/07/2019 has been entered and fully considered.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23 are pending and have been fully considered. 

Information Disclosure Statement
The information disclosure statement filed 12/18/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3,4,5,6,7,8,9,13,14,15,16,17,18,19,20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 3 has the phrase, “polymeric porous hollow fiber substrate," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “polymeric porous hollow fiber substrate” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 13 has the phrase, “the polymeric hollow fiber substrate," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a polymeric hollow fiber support” of claim 11 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.


Particularly, it is unclear if the phrase refers to “a polymeric hollow fiber support” of claim 11 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.


Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160074814 (herein known as PARK).

With regard to claim 21, PARK teaches a membrane comprising, especially at abstract
graphene oxide and an amine, especially at abstract


Claim(s) 21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015137678 (see US 10668694 for official translation and ease of citation) (herein known as PARK678).

With regard to claim 21, PARK678 teaches a "film" (membrane) comprising, especially at abstract
graphene oxide and an amine, especially at abstract, c3ln10-15

With regard to claim 23, PARK678 teaches
wherein the amine comprises ethylenediamine, , especially at c7ln46-54


Claim(s) 1, 2, 4, 5, 6, 7, 21, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200261861 (herein known as ZHENG).


a polymeric porous hollow fiber substrate; and, especially at abstract, para 104
a coating 110 disposed on a surface of the polymeric porous hollow fiber substrate, especially at abstract, para 22,23, fig 1
wherein the coating comprises graphene oxide and an amine, especially at abstract, para 22,23,41, fig 1

With regard to claim 2, ZHENG teaches 
wherein the polymeric porous hollow fiber substrate comprises polyethersulfone, especially at para 104

With regard to claim 4, ZHENG wherein the coating has a thickness within the claimed range, especially at table 3, para 40



With regard to claim 6, ZHENG teaches the crack among "platelets" is within the scope of structural defects are present on the coating, especially at para 47

With regard to claim 7, ZHENG teaches wherein the amine comprises "ethylenediamine [EDA]", especially at table 5

With regard to claim 21, ZHENG teaches a membrane comprising, especially at abstract
graphene oxide and an amine, especially at abstract, para 22,23,41, fig 1

With regard to claim 22, ZHENG teaches 
wherein the graphene oxide comprises graphene oxide within the claimed size considered as quantum dots, especially at para 47; instant specification pg 10 ln 18-20 "dot size that is less than 100 nm"


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160074814 (herein known as PARK) in view of US 20200261861 (herein known as ZHENG) and US 20100190093 A1 (herein LEE).

With regard to claim 1, PARK teaches a membrane for the capture of carbon dioxide, the membrane comprising:, especially at abstract
 a polymeric porous "support" (substrate), especially at para 8
 PARK does not specifically teach a polymeric porous hollow fiber substrate 
But, ZHENG teaches a polymeric porous hollow fiber substrate, especially at abstract, para 104 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the shape of PARK with a polymeric porous hollow fiber substrate of ZHENG for the benefit of "wide contact surface area" as taught by 20100190093 A1 (herein LEE), especially at para 6; otherwise, A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (MPEP 2144.04 IV-B)
PARK teaches a coating disposed on a surface of the polymeric porous substrate, especially at para 8


With regard to claim 9, PARK teaches
 wherein the membrane has a carbon dioxide permeance within the claimed range of gas permeation units, especially at fig 10b, para 68,69; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to optimize carbon dioxide permeance of PARK with wherein the membrane has a carbon dioxide permeance within the claimed range of gas permeation units of PARK since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states… Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)

With regard to claim 10, PARK teaches a method of removing carbon dioxide from a mixture of gas, the method comprising:, especially at abstract



Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20200261861 (herein known as ZHENG).

With regard to claim 3, ZHENG teaches
 polymeric porous substrate pore size within claimed range, especially at para 206; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide of ZHENG with polymeric porous substrate pore size within claimed range of ZHENG since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 PART II-A)


Allowable Subject Matter
Claim(s) 11,12 would be subject matter; As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776